Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 3-16 are currently pending and an amendment to the claims filed on 12/17/2020 is acknowledged.  

Withdrawn objection/rejection:
Applicant's amendments and arguments filed 12/17/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

New Grounds of Objection/Rejections --- as necessitated by amendment
Claim Objections
Claim 1 is objected to because of the following informalities:  
(1) please insert semicolon (;) between each definition of R1, Y, A, D, Q+. 
(2) “Y is selected from the group consisting of O, CH2, C(CH3)H or C(O)NR2 R1 is hydrogen methyl or ethyl” is not proper Markush format where the Markush-type claim should recite alternatives in a format such as "selected or chosen from the group .  Appropriate correction is required.  

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1 and 3-15 remain rejected under 35 U.S.C. 103 as being obvious over Chen et al. (US2003/0064044A1) in view of Fack et al. (EP1351654B1, Google English translation is attached).

Applicant’s claim 1 is directed to a water-soluble and/or water-swellable hybrid polymer comprising from (i) 5 to 95% water-soluble and/or water-swellable polysaccharide polymer and (ii) 5 to 95% synthetic polymer comprising at least 99 mol% of repeating units according to Formula (1a) wherein Q+ excludes hydrogen, which was  filed on 06/04/2019. 
For examination purpose, the limitations of “components (i) and (ii) are polymerized by radical precipitation polymerization in a polar solvent” of claim 1 and “the radical precipitation polymerization is carried out in a polar solvent mixture comprising water and further compound” of instant claim 12 are product by process limitations. Those limitations are not seen as structurally limiting the instant composition because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113 reads “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  Further, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Accordingly, in the instant case, it is interpreted that claim 1 recites “a water-soluble and/or water-swellable hybrid polymer composition comprising from 5 to 95% of component of (i) and 5 to 95% of component (ii); and claim 12 is interpreted as claim 1.

Prior Art 
Chen teaches a composition for topical application comprising a cosmetically acceptable medium containing a water-soluble interjacent complex (=polymer-polymer complex) comprised of: (a) a water-soluble host polymer in an amount of at least 5% or up to 95% which overlaps the instant range of 5 to 95% wherein the polymer (a) includes water-soluble synthetic polymers, starches, water-soluble natural gums such as xanthan gums, sodium alginates, galactomanans, carrageenan which reads on the instant polysaccharide, modified gums; and (b) an intercalated polymer formed by polymerizing  one or more water-soluble monomers in the presence of the host polymer where the monomers comprises a monomer mix comprised of 0-100 mol% (=up to 100%) of each of one or more cationic, anionic, nonionic monomers, the anionic monomer in an amount of up to 100 mol%  includes sulfonic acid functional anionic monomer in an amount of at least 10 mol% and its example comprises 2-acrylamido-2-emthylpropane sulfonic acid (AMPS) (=acryloldimethyltaurate), and the non-ionic monomer in an amount of up to 100 mol% includes neutral acrylamide and the weight ratio of the host polymer (a) to the intercalated polymer (b) is 100:1 to 1:1 ([0058], [0062], [0066], [0075] and claims 1, 11, 14, 16 of prior art) which may overlap the instant range of 5-95% because the weight ratio of (a) : (b) can be 1:1, and the interjacent polymer produced by components (a)(b) reads on the instant hybrid polymer; and a minimal amount of grafting onto the host polymer ([0086]) (instant claims 1 (in part), 3-5 & 8-12); the interjacent complexes are formed by polymerizing one or more of the said monomers in the presence of a host polymer which can be synthetic polymer produced by free radical polymerization or condensation polymerization ([0059]) and the interjacent complex is prepared by solution polymerization (claim 25 of prior art); the composition comprises water-soluble and/or water-swellable interjacent complex and carrier ([0123]-[0124]) and is in the form of shampoo, conditioner, shower gel, hair gel, thickening lotion or powder, etc.([0006], [0009], [0047], [0049] and claim 50 of prior art) (instant claims 13-15); the intercalated polymer derived from polymerizing the said monomers in the presence of a host polymer may be branched by including crosslinking monomers in the polymerization process ([0082]) where the crosslinkers include methylenebis(meth)acrylamide, allyl compound, etc.  ([0083]) (instant claims 6-7). 
However, Chen does not expressly teach elected species of ammonium acryloyldimethyltaurate of formula (1a) of instant claims 1 and 3. The deficiency is cured by Fack. 
Fack teaches compositions of topical application for cosmetic use, comprises an aqueous phase containing sulfo-functional amphiphilic polymer (I) and one or more water-insoluble substances (title); the amphiphilic polymer contains at least one monomer having ethylenic unsaturation with a sulphonic group in free form or partially or totally neutralized and comprising at least one hydrophobic part wherein the polymers are neutralized with a base such as NaOH, KOH or ammonia (e.g., abstract, [0010], [0013],[0020], [0025]); the compositions are useful for treatment and care of the skin, mucosa, nails, scalp and/or hair, especially as a face cream, body milk, shower or bath gel, hair colorant, perm, facial cleanser, make-up remover, shampoo or after-shampoo product (=hair conditioner) (claim 30 of prior art); the amphiphilic polymer (I) includes ammonium AMPS which stabilizes the insoluble substances in the composition without decreasing or increasing its viscosity, giving a composition that is easily distributed over the hair and can be rinsed off without leaving an unpleasant feel; and as one example of rinse-off composition, the prior art teaches the rinse-off composition comprises crosslinked AMPS copolymer, isopropyl myristate and water wherein the AMPS copolymer is crosslinked with methylene-bis-acrylamide and comprised of 75% or 80% of ammonium AMPS and 20% or 25% of ethoxylated C16-C18 alcohol acrylate units (e.g., [0009], [0025], [0029], and Examples 1-2 of prior art). 
	It would have been prima facie obvious to further define AMPS compound of Chen with ammonium AMPS of Fack as a matter of choice or design in order to produce the instantly claimed invention because Chen teaches AMPS as suitable monomer unit, and Fack teaches AMPS stabilize the insoluble substances in the composition without decreasing or increasing its viscosity, giving a composition that is easily distributed over 
Although the applied art does not expressly teach the instantly claimed exact ranges of components and neutralization degree, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
  
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that the applied art alone or in combination fails to teach the definition of Q+ which is not H+ and the synthetic polymer comprises at least 99 mol% of repeating units according to formula 1(a); and Chen is silent with respect to cosmetic composition comprising the recited ingredients.  
The examiner responds that the combination of Chen in view of Fack achieves the instant composition where Q+ is not hydrogen. Indeed, although Chen does not expressly teach AMPS salt (e.g., when Q+ is ammonium ion or alkali earth metal ion) such various species of Q+ is equivalent to Chen’s AMPS when Q+ is hydrogen. Thus, selecting certain species other than H+ would be a matter of choice or design in the absence of evidence to the + being ammonium (e.g., ammonium AMPS). In this context, see case law stating that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145. 
In light of the foregoing, applicant’s arguments are not persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 6-7 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6 and 8 of copending application No. 16/470025. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require the same amounts of water-soluble and/or water-swellable polysaccharide, synthetic polymer of formula (1) or (1a), and crosslinking agents, and prepared by radical precipitation polymerization in a polar solvent. The difference between them is that instant claims require limited polysaccharide selected from xanthan gum, carrageenan, guar gum, chitosan while copending ‘025 does not. However, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claims 5-7 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6 and 8 of copending application No. 16/470091. 

This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Response to Arguments
For the reasons set forth above, the said double patenting rejections have maintained as Applicants have deferred to rebut the rejection under Provisional Rejection, Obviousness Type Double Patenting.


Claims 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending application No. 16/470133 (allowed). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require the same amounts of water-soluble and/or water-swellable polysaccharide, synthetic polymer of formula (1 or la), crosslinking agents, neutral repeating unit, and prepared by radical precipitation polymerization in a 
As a result, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Citation of Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pourjavadi et al., “Modified Carrageenan. 4. Synthesis and Swelling Behavior of Crosslinked C-alpha-MPS Superabsorbent Hydrogel with Antisalt and pH-Responsiveness Properties”, Journal of Applied Polymer Science, vol. 98, pp. 255-263 (2005).  Pourjavadi teaches the reaction at Scheme 1 and the section of “Preparation of hydrogel of Carrageenan which is water swellable polysaccharide with completely neutralized AMPS (2-acrylamido-2-methylpropane sulfonic acid or acryloyldimethyltaurate) and N,N-methylene bisacrylamide (MBA, crosslinker), N, N, N, N-tetramethyl ethylenedimaine (TMEDA, accelerator) and APS (ammonium persulfate) and initiator (see abstract and Scheme 1).  


Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613